1
2
3                                         JS6

4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      RONALD WESLEY HANDWERK,                   Case No. 5:17-cv-01115-MWF (SHK)
12
                                Petitioner,
13
                         v.                     JUDGMENT
14
      M.V. SEXTON, Warden,
15
                                Respondent.
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
21
22   Dated: August 29, 2019
23
                                         MICHAEL W. FITZGERALD
24                                       United States District Judge
25
26
27
28
